       Case 1:16-cv-10669-ADB Document 81 Filed 04/16/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


***************************
Wendy Swolinzky

                  Plaintiff
                                                     CIVIL ACTION NO.:
                  v.                                   16-10669-ADB


Beverly Wright et al

         Defendant
***************************

                                JUDGMENT
                               April 16, 2019

Burroughs, D.J.

      In accordance with the Memorandum and Order entered on March 29,
2019, GRANTING defendant’s motions for summary judgment on all counts
of the Amended Complaint.

      Judgment is hereby entered for the Defendants. This case is hereby
ordered closed and remanded to the Superior Court sitting in and for the
County of Dukes.


     SO ORDERED.

                                   /s/ Allison D. Burroughs
                                   ALLISON D. BURROUGHS
                                   United States District Judge
